Exhibit 99.1 For Further Information, Contact: Quality Systems, Inc. Susan J. Lewis 18111 Von Karman Avenue, Suite 600 Phone: (303) 804-0494 Irvine, CA92612 slewis@qsii.com Phone: (949) 255-2600 Paul Holt, CFO, pholt@qsii.com FOR IMMEDIATE RELEASE October 30, 2009 QUALITY SYSTEMS REPORTS FISCAL YEAR 2010 SECOND QUARTER RESULTS IRVINE, Calif. — October 30, 2009 Quality Systems, Inc. (NASDAQ:QSII) today announced the results of operations for its fiscal 2010 second quarter ended September 30, 2009.The Company posted record net revenues of $71.7 million in the second quarter, an increase of 22% from the $59.0 million generated during the same quarter of the prior year.The Company reported net income of $11.8 million, up 13% when compared to net income of $10.5 million earned in the comparable quarter of the prior year.Fully diluted earnings per share was $0.41 in the quarter, which was up 11% compared to $0.37 per share earnings recorded in the same quarter last year. For the quarter, the Company’s NextGen Healthcare Information Systems division posted revenue of $67.4 million, up 23% over the same quarter of the prior year and operating income of $21.8 million, up 13% over the same quarter of the prior year. “We are pleased with the second quarter results as we continue to post revenue and earnings growth.Since the stimulus bill was signed in February 2009, the healthcare community has had an opportunity to become more familiar with the specific details of the American Recovery and Reinvestment Act (ARRA).As a result, there seems to be a heightened comfort level in purchasing decisions relating to electronic health records (EHR) systems,” noted Steven T. Plochocki, president and chief executive officer at Quality Systems. “Additionally, our closure cycles are gaining momentum as our pipeline continues to build,” Plochocki concluded. Quality Systems, Inc. will hold a conference call to discuss second quarter end financial results on October 30, 2009 at 11:00 am ET (8:00 a.m.
